Citation Nr: 1733974	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-27 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD)



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty with the United States Army from July 1980 to August 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  

The Board acknowledges that the February 2011 rating action did not specifically adjudicate a claim for service connection for a psychiatric disorder other than PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects diagnoses of adjustment disorder and anxiety disorder.  This appeal therefore includes service connection for acquired psychiatric disorders other than PTSD.  


FINDINGS OF FACT

1.  The Veteran does not have a valid diagnosis of PTSD consistent with DSM criteria.

2.  Psychiatric disorder other than PTSD did not originate in service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated November 12, 2010.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in December 2010 and July 2014.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the Veteran has not alleged any prejudice caused by a deficiency in the examinations or specifically challenged the opinions provided.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  In this case, there is adequate medical evidence of record to make a determination in this case.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking service connection for psychiatric symptoms, claimed as PTSD, which he asserts are related to traumatic experiences during his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

On the other hand, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304 (f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM 5).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in July 2014.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In various statements submitted with his claim, the Veteran has identified the primary events that he considers to be the precipitating cause of his PTSD, specifically while he was stationed in Iraq he barely missed accidental injury during active battle and observed dead Iraqi bodies.  See generally VA examination reports dated in December 2010 and August 2014.  

Although the Veteran received an Army Commendation Medal, which is certainly very admirable, there is no indication he was a combat veteran, as he did not receive any commendations or awards, such as the Combat Infantryman Badge, Purple Heart, or similar citation, typically awarded primarily or exclusively for circumstances relating to combat.  However service personnel records confirm his service in Southwest Asia during the Persian Gulf War and lists one of his military occupational specialties (MOS) as armor crewman and that he was part of a combat unit.  

In any event, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM criteria.  

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  The Veteran's separation examination report shows no psychiatric abnormality, and he specifically denied a history of depression, excessive worry, nervous trouble, suicide attempt/plan, and trouble sleeping. 

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute psychiatric symptoms in the immediate years after his separation from service in August 2001.  The earliest relevant medical evidence is found in VA outpatient treatment records dated in September 2010.  At that time the Veteran had undergone PTSD and depression screenings both of which were negative.  It was also noted that the Veteran did not meet PTSD criteria as measured by his score on the PTSD Checklist (PCL).  The Veteran also did not meet criteria indicating a current anxiety disorder or major depressive episode.  

However a diagnosis of PTSD was made in October 2010, about month later, by a VA psychologist, but the diagnosis appears, in large part, to be based upon vague and general reference to symptoms without a specific discussion of the DSM criteria.  The Veteran's primary symptomatology appeared to be trouble sleeping through the night and while he had some dreams about Iraq, they were not exclusively about Iraq.  Subsequently dated entries show that a few months later the same VA psychologist changed the diagnosis to adjustment disorder with mixed anxiety and depressed mood with some symptoms of PTSD.  See VA clinical records dated September 2010 to December 2010.

The Veteran was then afforded a VA examination in December 2010, where the psychologist reviewed the claims file, including service and post-service treatment records, as well as the Veteran's descriptions of his in-service stressor, and his post-service psychiatric history including the diagnosis of PTSD made in October 2010 were discussed at length in the report.  

When asked about his alleged stressors, the Veteran described an incident where his tank commander blamed him for injuries another gunner sustained when the Veteran failed to properly secure some equipment.  He stated he "crushed" his finger during the incident, but did not seek treatment.  He also described becoming so jittery during one particular conflict that he fired on a bunker without knowing what was in it.  When asked if he or his tank were fired upon the Veteran stated that they never took a hit from a main gun, but didn't really know as he was down inside the tank.  He stated that other than the injury to the gunner there were no casualties in his unit.  The examiner opined that based on the Veteran's description of events, his demeanor when reporting these events, and the overall content of the clinical examination, the reported events were not related to fear of hostile military or terrorist activity.  

The psychologist also explained that the Veteran had been carefully assessed for all symptoms of PTSD.  For example the Veteran reported that he avoids watching TV news, which may be seen as an avoidance symptom.  However when queried further he related that he was very upset by the prospect of the repeal of the law allowing gay service members to serve openly in the military and spoke about this issue at some length.  So in short his avoidance of TV news was not related to any trauma, but to current events.  In similar fashion the Veteran was assessed for other signs and symptoms of PTSD none of which proved significant.  The VA psychologist ultimately concluded the Veteran did not meet the DSM-IV stressor criteria and did not meet the DSM-IV criteria for a diagnosis of PTSD.  In fact the Veteran did not meet criteria for any DSM-IV diagnosis.  

The Veteran was most recently afforded a VA psychiatry examination in July 2014, where the psychologist concluded that while the Veteran met the DSM-5 stressor criteria, his symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He did not otherwise have any other mental disorder that conforms to DSM-5 criteria.  The psychologist reviewed the claims file, including service and post-service treatment records, as well as past psychological assessments, and summarized the findings.  

In addition, the Veteran's descriptions of the in-service stressor events, and his relevant mental health history were discussed in considerable detail in the report. He recounted his claimed stressor of seeing dead Iraqi bodies.  He also provided additional detail about the events that occurred while he was on the tank.  He stated that he and a fellow gunner were working on a machine gun that had jammed.  He stated that the tank commander became nervous and just took off without telling them they were moving.  As a result the hydraulic stabilization system moved the gun without warning and it hit the other gunner in the head causing him to lose several teeth and blood was everywhere.  The gun almost slammed the Veteran's finger, and he believed he could have lost his finger at this point.  The Veteran reported that he "almost peed in my pants" immediately after these events.  He also reported the death and serious injury of two fellow soldiers from friendly fire, but did not witness these events personally.  The examiner noted there was no change in the Veteran's affect during discussion of the traumatic events.  He explained that while the Veteran's stressors met requirements for a Criterion A stressor (sufficiency of the stressor), he did not meet criterion B through H (which relate to manifested symptoms; duration of symptoms; and symptoms causing significant distress or impairment).  

The examiner also administered psychological tests, to include the Personality Assessment Inventory (PAI) and the PTSD Checklist for DSM-5 (PCL-5).  He explained that the Veteran's responses on the PCL-5 were rated on a 5 point scale (1-Not at all, 2-A little bit, 3-Moderately, 4-Quite a bit, 5-Extremely).  With the exception of marking 2 for re-experiencing disturbing memories once or twice in the last month and avoiding television, the Veteran reported 0 of 5 for re-experiencing symptoms, 0 of 2 for avoidance symptoms, 0 of 7 for negative mood/cognition symptoms, and 0 of 6 for hyperarousal symptoms at a moderate level or higher.  The examiner found these symptom counts did not meet DSM-5 or DSM-IV criteria for PTSD.  In addition, the Veteran's PAI clinical profile revealed no elevations that indicate the presence of clinical psychopathology.

Based on the evidence in this particular case, the Board finds that service connection for PTSD is not warranted.  The December 2010 and July 2014 VA opinions are both probative and persuasive as they are based upon a complete review of the claims file, and set out the most helpful and complete discussion of the medical evidence in concluding that the Veteran does not have PTSD.  Both psychologists offered a clear explanation for their opinions, relying on the Veteran's reported stressor and specific medical history as well as their medical expertise and current medical knowledge.  The opinions are also highly probative because the examiners considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  This is particularly important, in the Board's judgment, as the VA examiners' references and specificity make for a more persuasive rationale.  

That notwithstanding, careful consideration has also been given to the opinion from the Veteran's VA treating physician who diagnosed PTSD in October 2010.  The Board is cognizant that this medical provider, clearly evaluated the Veteran over a period of time and thus is presumably well aware of his history of psychiatric symptoms.  Unfortunately, the persuasive value of this favorable opinion is weakened as there is no indication which DSM criteria were believed to have been met at that time or upon what basis the diagnosis was found to have met the full criteria, which detracts from its probative value.  

After weighing all the evidence, the Board finds the overall disability picture, and particularly, the December 2010 and July 2014 VA opinions, fail to establish a valid diagnosis of PTSD during the appeal period. 

The Board is also unable to attribute the post-service development of any diagnosed psychiatric disorders other than PTSD (evidence currently of record denotes the presence of adjustment disorder and/or anxiety disorder) to the Veteran's military service.  As noted above service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses and there is no evidence of psychiatric symptoms until 2010, almost 10 years post service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, there is no competent evidence of a nexus between the previously diagnosed adjustment and anxiety disorders and service as both VA psychologist found the Veteran did not meet the criteria for any acquired psychiatric disorder based on the information gathered, including the screening measures of record.  The VA mental health notes indicating such diagnoses, did not identify the etiology or discuss the specific DSM criteria considered and so warrant a lesser degree of probative weight.  

To the extent the Veteran's statements purport to provide a nexus opinion between his psychiatric symptoms and service, the Board notes that determining the etiology of a psychiatric disorder (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Ascertaining the etiology of psychiatric disorders requires the interpretation of results found on psychological assessments and knowledge of the psychiatric system for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


